DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
3.	Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom (US 2012/0299960A1) in view of Ozawa (US 2012/0136815A1) and further in view of Wong (US 2004/0260464A1) and Yee et al (US 2014/0289047 A1) and further in view of Stafford et al (US 2011/0300946 A1).
 	Regarding claims 1, 8 and 20, Soderstrom teaches a method of displaying, within a customized application, user content for a site of interest to a user associated with a mobile communication device (see [0066], “content”, “may be displayed around the mobile device user's current location”) comprising: 
 	determining location of the mobile communication device (see [0036], “Optional GPS transceiver 264 can determine the physical coordinates of client device 200 on the surface of the Earth”). 
 	Soderstrom does not specifically disclose checking user defined preferences for display of user content for the customized application; and displaying customized application within user content associated with selected site of interest.  
 	Ozawa teaches checking user defined preferences for display of user content for the customized application (see Abstract and [0013], [0034] and [0044], “The display controller is configured to display, among contents that have been previously stored, content matching with the preference of the user indicated by the statistical information on the display module”, also see [0016], “PDA”, “mobile phone”), and displaying customized application within user content associated with selected site of interest (see [0035], “an article relating to a tourist site or sightseeing, and a digest of articles are displayed as modes of displaying content matching with the preference of a user”, and see [0044], “content matching with the preference of a user displayed on the display module 17, an article (tourist information) relating to a tourist site that relates to the category "mountain" and the terms "mountain Y", "highland Z" and the like is selected from the content data 181”.  In this case, the “mountain”, "highland” reads on Applicant’s “site”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the teaching of Ozawa into the system Soderstrom in order to display on the display module in accordance with an operation received from a user through the operation input module and records the measured display time in the display time information together with a content ID and the like (see Ozawa, [0023]).
 	The combination of Soderstrom and Ozawa does not specifically disclose creating list of sites of interest in proximity to the mobile communication device; obtaining travel characteristics of the mobile communication device; selecting a site of interest from the list of sites of interest based on travel characteristics and location of the mobile communication device. 
 	Wong teaches creating list of sites of interest in proximity to the mobile communication device (see [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”), obtaining travel characteristics of the mobile communication device (see [0091], “destination”), selecting a site of interest from the list of sites of interest based on travel characteristics and location of the mobile communication device (see [0091], “choose”, “selected”,  “list”, “destination”.  In addition, see the teaching of Kim et al (US 2012/0016577A1) under the Conclusion below as indicated in the previous Office action). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the teaching of Wong into the system Soderstrom and Ozawa in order efficiently and easily searching desired POIs by specifying street names and other parameters and selecting the destination (see Wong [0001]).
 	The combination of Soderstrom, Ozawa and Wong does not specifically disclose selecting, at a server, a site of interest from the list of sites of interest based on travel characteristics and location of the mobile communication device. 
 	Yee teaches selecting, at a server, a site of interest from the list of sites of interest based on travel characteristics and location of the mobile communication device (see [0023], “the service provider may determine an ad, at step 116, to present to the user. In one embodiment, only one ad is presented, and in another embodiment, only two ads are presented, although in other embodiments, more than two ads may be presented. One or more ads is determined based on what the service provider thinks will be of most interest to the user based on information about the user, such as the current time and location of the user, rate/direction of travel, saved offers, favorite
merchants, distance to merchants, user preferences, etc. First, only local merchants 
are considered. Then, of those local merchants, a determination is made as to which 
one will be most interesting or appealing to the user. If all other factors are equal 
or substantially, the merchant closest to the user may have its ad selected. The most interesting or appealing ad may be one the service provider determines is most likely to be used or acted upon by the user, such as acceptance of an offer or shopping/making a purchase at a merchant associated with the ads”. In this case, the “at a merchant associated with the ads” reads on Applicant’s “a site of interest”, also see Abstract and, [0011], “site”, [0015] and [0017], “shopping area”, [0032], "Shopping at Foot Locker," reads on Applicant’s “a site of interest”). 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the teaching of Yee into the system Soderstrom, Ozawa and Wong in order to allow the user to see an ad or ads beforehand to determine whether something may be of interest to the user when the user arrives at the location (see Yee, [0014]).
 	The combination of Soderstrom, Ozawa, Wong and Yee does not specifically disclose the server selected from a plurality of servers based at least in part on the location and the travel characteristics of the mobile device.
 	Stafford teaches the server selected from a plurality of servers based at least in part on the location and the travel characteristics of the mobile device (see [0013], [0014] and Stafford’s claims 13 and 20, “selecting one or more of the site servers
based on the geographical location of the mobile device; and sending contact information of the selected one or more site servers to the mobile device”.  In addition, see [0022], [0040] and [0042], where Stafford further teaches “mobile devices, such as a mobile phone or a tablet computer”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the teaching of Stafford into the system Soderstrom, Ozawa, Wong and Yee in order to send contact information of the selected one or more site servers to the mobile device (also see Stafford, [0013], [0014] and Stafford’s claims 13 and 20).
	Regarding claims 2 and 9, Soderstrom teaches determining location of the mobile communication device comprises: accessing location software on the mobile communication device (see [0003], [0004], [0016], [0017] and [0036]).  
 	Regarding claims 3 and 10, Soderstrom teaches the location software is a global positioning system (GPS) (see Fig.2, item 264, and see [0003], [0004], [0016], [0017] and [0036]).  
 	Regarding claim 4, the combination of the combination of Soderstrom, Ozawa and Wong further teaches creating list of sites of interest comprises: comparing location of mobile communication device with sites of interest stored in a database; and selecting sites of interest in the database which are within a specified distance from the location of the mobile communication device to create a list of sites of interest (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 5, the combination of the combination of Soderstrom, Ozawa and Wong further teaches comparing location comprises: comparing location of mobile communication device with location data corresponding to the list of places of interest (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claims 6 and 11, the combination of the combination of Soderstrom, Ozawa and Wong further teaches obtaining travel characteristics comprises retrieving direction of travel of the mobile communication device and speed of travel of the mobile communication device (see Soderstrom, Fig.2, item 266, and see [0003], [0004], [0016], [0017], [0049]-[0051], [0053], [0055], [0057], [0058] and [0063] and [0065] to [0067]).  
 	Regarding claim 12, the combination of the combination of Soderstrom, Ozawa and Wong further teaches determining presence of a site comprises: determining list of sites proximate the location of the mobile communication device; and creating a list of sites of interest from the list of sites based on travel characteristics of the mobile communication device (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 13, the combination of the combination of Soderstrom, Ozawa and Wong further teaches displaying the list of sites of interest for selection by a user; and receiving user's selection of site (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 14, the combination of the combination of Soderstrom, Ozawa and Wong further teaches choosing a site from the list of sites of interest based on user criteria (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 15, the combination of the combination of Soderstrom, Ozawa and Wong further teaches obtaining user preferences for display of user content comprises: accessing a database storing displaying requirements associated with a user of the mobile communication device (see Ozawa, Abstract, [0013], [0017], [0018], [0020], [0028], [0032], [0033], [0034], “store”, “storage”).  
 	Regarding claim 17, the combination of the combination of Soderstrom, Ozawa and Wong further teaches the application is a customized application (see Soderstrom, [0022], [0029] and [0041], and/or see Ozawa [0018], [0022], [0049] and [0052]).  
 	Regarding claim 18, the combination of the combination of Soderstrom, Ozawa and Wong further teaches selecting a site of interest from a list of sites of interest based on travel characteristics and location of the mobile communication device, wherein the determining of the presence of the site comprises generating a list of sites of interests (see Wong, [0057], [0058], [0063], [0064], [0068], [0089], [0095] and [0101], “list”, “menu”,   see [0091], “choose”, “selected”,  “list”, “destination”).  
 	Regarding claim 19, the combination of the combination of Soderstrom, Ozawa and Wong further teaches the retrieving and displaying user content associated with the site on the mobile communication device comprises: checking user defined preferences for display of user content for the customized application; and displaying the customized application within user content associated with selected site of interest (see Ozawa, Abstract, [0013], [0023], [0024], [0033], [0034] and [0044], “The display controller is configured to display, among contents that have been previously stored, content matching with the preference of the user indicated by the statistical information on the display module”, also see [0016], “PDA”, “mobile phone”).  

4.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom (US 2012/0299960A1) in view of Ozawa (US 2012/0136815A1) and further in view of further in view of Wong (US 2004/0260464A1) and Yee et al (US 2014/0289047 A1) and further in view of Stafford et al (US 2011/0300946 A1) and Dai et al (US 2010/0285781A1).
 	Regarding claims 7 and 16, the combination of the combination of Soderstrom, Ozawa, Wong, Yee and Stafford teaches claims 1 and 8.  The combination of the combination of Soderstrom, Ozawa, Wong, Yee and Stafford does not specifically disclose the method is performed within a learning management system. 	Dai teaches the method is performed within a learning management system (see Title, Abstract, [0002], [0005], [0006], [0012]-[0016], [0021], [0026], [0027], [0028], [0029], [0034] and [0035]). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the teaching of Dai into the system Soderstrom, Ozawa, Wong, Yee and Stafford in order for administration, documentation, tracking, reporting and delivery of electronic educational technology.

Response to Arguments
5. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  
 To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642